Concurring Opinion by
Mr. Justice Bell :
This Court sustained the Order of "the Court of Common Pleas of Allegheny County which denied relator’s petition for a writ of habeas corpus. The record in the Court of Oyer and Terminer of Allegheny County where relator was tried and convicted of murder in the first degree and sentenced to life imprisonment, did not affirmatively show that he was actually present when sentence was pronounced. However, the Court of Common Pleas, after a hearing, found that he was actually present when sentence was pronounced, and that the omission to note his presence in the records of the sentencing Court was a clerical error.
The majority opinion affirming the dismissal of the writ of habeas corpus is in accord with justice, but not in accord with the prior decisions of this Court. As Mr. Justice Musmanno clearly points out in his dissenting opinion, this Court has held from Dunn v. Commonwealth, 6 Pa. 384, through many cases including Commonwealth v. Silcox, 161 Pa. 484, 29 A. 105, Commonwealth v. Johnson, 348 Pa. 349, 35 A. 2d 312, and Commonwealth ex rel. Wing v. Claudy, 370 Pa. 366, 88 A. 2d 84, that: “ ‘ “In capital cases the record must show affirmatively that the prisoner was present at the arraignment, trial, verdict, sentence and at every stage of the proceedings against him.” ’ ” It is undis*434puted that the record in the Court of Oyer and Terminer fails to affirmatively show these facts.
“There can he no doubt of the power of the court to amend its record [to show the presence of the defendant in Court when sentence was imposed upon him] so as to make it conform to the truth even after the term has expired:” Commonwealth v. Rusic, 229 Pa. 587, 591, 79 A. 140; also Commonwealth v. Silcox, 161 Pa. 484, 496, 29 A. 105; Commonwealth v. Mount, 172 Pa. Superior Ct. 258, 262, 93 A. 2d 887; Commonwealth v. Mayer, 169 Pa. Superior Ct. 40, 43, 82 A. 2d 298. However, we know of no case and we have been referred to none which authorizes a Court of Common Pleas to correct errors or amend the record of a Court of Oyer and Terminer or Quarter Sessions, and we do not believe that a Coui;t of Common Pleas has or should have such power. Yet that is the effect, if not the direct holding, of the majority opinion.
The difficulty in this case is increased by one provision in the recent salutary Act of May 25, 1951, P. L. 415, §1, 12 PS §§1901, 1902 et seq. It provides in effect that writs of habeas corpus by persons accused or convicted of crime be presented to a Court of Common Pleas instead of to the criminal Court which imposed the sentence (or in which the accused is to be tried). The latter practice has been followed in Philadelphia County since the Act of April 4, 1837, P. L. 377, §2, 17 PS §502, and likewise prevails in the Federal Courts: see U. S. Code Annotated Title 28, Judiciary and Judicial Procedure, §2255, pages 762-763. If the petition for the writ could have been presented ■to the sentencing Court, that Court could have corrected its records and the petition could then have been properly dismissed: Commonwealth v. Rusic, 229 Pa., supra, and cases hereinabove cited.
*435It is ridiculous that a clerk’s clerical omission should be sufficient ground to set a murderer free— such a principle would produce a miscarriage of justice. If habeas corpus is to be exclusively a civil remedy available only in Common Pleas or other civil Courts, then we should modify our prior decisions, and in the interest of justice and for the protection of the accused and of the public alike hold that in capital cases the record in the trial or sentencing Court, or the record in the Court where a petition for a writ of habeas corpus is presented, or both of them taken together and including all amendments which are proper and necessary, must show that the prisoner was present at the arraignment, trial, verdict, sentencing, and at every stage of the proceedings against him.
For the reasons and on the basis above mentioned, I concur with the Opinion of the Court.